EXHIBIT 10.3

ENDEAVOR IP, INC.
 
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
 
This Director and Officer Indemnification Agreement, dated as of this 7th day of
November 2014 (this “Agreement”), is made by and between Endeavor IP, Inc., a
Nevada corporation (the “Corporation”), and FRANCISCUS DIABA (the “Indemnitee”).
 
RECITALS:
 
A.           Chapter 78.115 of the Nevada Revised Statutes provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.
 
B.           By virtue of the managerial prerogatives vested in the directors
and officers of a Nevada corporation, directors and officers act as fiduciaries
of the corporation and its stockholders.
 
C.           Thus, it is critically important to the Corporation and its
stockholders that the Corporation be able to attract and retain the most capable
persons reasonably available to serve as directors and officers of the
Corporation.
 
D.           In recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Nevada law authorizes (and in some instances requires) corporations to indemnify
their directors and officers, and further authorizes corporations to purchase
and maintain insurance for the benefit of their directors and officers.
 
E.           Indemnitee is, or will be, a director and/or officer of the
Corporation and his or her willingness to serve in such capacity is predicated,
in substantial part, upon the Corporation’s willingness to indemnify him or her
to the fullest extent permitted by the laws of the State of Nevada, and upon the
other undertakings set forth in this Agreement.
 
F.           Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s service (or continued service) as a director and/or officer of the
Corporation and to enhance Indemnitee’s ability to serve the Corporation in an
effective manner, and in order to provide such protection pursuant to express
contract rights (intended to be enforceable irrespective of, among other things,
any amendment to the Corporation’s certificate of incorporation or bylaws
(collectively, the “Constituent Documents”), any change in the composition of
the Corporation’s board of directors (the “Board”) or any change-in-control or
business combination transaction relating to the Corporation), the Corporation
wishes to provide in this Agreement for the indemnification and advancement of
Expenses to Indemnitee on the terms, and subject to the conditions, set forth in
this Agreement.
 
G.           In light of the considerations referred to in the preceding
recitals, it is the Corporation’s intention and desire that the provisions of
this Agreement be construed liberally, subject to their express terms, to
maximize the protections to be provided to Indemnitee hereunder.


 
 

--------------------------------------------------------------------------------

 

AGREEMENT:


NOW, THEREFORE, the parties hereby agree as follows:


1. Certain Definitions.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
 
(a) “Change in Control” shall have occurred at such time, if any, as Incumbent
Directors cease for any reason to constitute a majority of Directors.  For
purposes of this Section 1(a),  “Incumbent Directors” means the individuals who,
as of the date hereof, are Directors of the Corporation and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Corporation’s stockholders, or appointment, was approved by a
vote of at least a majority of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as a nominee for director, without objection to such
nomination); provided, however,  that an individual shall not be an Incumbent
Director if such individual’s election or appointment to the Board occurs as a
result of an actual or threatened election contest (as described in Rule
14a-12(c) of the Securities Exchange Act of 1934, as amended) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
 
(b) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any inquiry or investigation, whether made, instituted or
conducted by the Corporation or any other Person, including, without limitation,
any federal, state or other governmental entity, that Indemnitee reasonably
determines might lead to the institution of any such claim, demand, action, suit
or proceeding.  For the avoidance of doubt, the Corporation intends indemnity to
be provided hereunder in respect of acts or failure to act prior to, on or after
the date hereof.
 
(c) “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Corporation.  For
purposes of this definition,  “control”  means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or
otherwise;  provided  that direct or indirect beneficial ownership of capital
stock or other interests in an entity or enterprise entitling the holder to cast
15% or more of the total number of votes generally entitled to be cast in the
election of directors (or persons performing comparable functions) of such
entity or enterprise shall be deemed to constitute control for purposes of this
definition.
 
(d) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
 
(e) “Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.



 
 

--------------------------------------------------------------------------------

 

(f) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Corporation or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Corporation, (ii) any
actual, alleged or suspected act or failure to act by Indemnitee in respect of
any business, transaction, communication, filing, disclosure or other activity
of the Corporation or any other entity or enterprise referred to in clause (i)
of this sentence, or (iii) Indemnitee’s status as a current or former director,
officer, employee or agent of the Corporation or as a current or former
director, officer, employee, member, manager, trustee or agent of the
Corporation or any other entity or enterprise referred to in clause (i) of this
sentence or any actual, alleged or suspected act or failure to act by Indemnitee
in connection with any obligation or restriction imposed upon Indemnitee by
reason of such status.  In addition to any service at the actual request of the
Corporation, for purposes of this Agreement, Indemnitee shall be deemed to be
serving or to have served at the request of the Corporation as a director,
officer, employee, member, manager, trustee or agent of another entity or
enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, agent, trustee or other fiduciary of such entity or enterprise
and (i) such entity or enterprise is or at the time of such service was a
Controlled Affiliate, (ii) such entity or enterprise is or at the time of such
service was an employee benefit plan (or related trust) sponsored or maintained
by the Corporation or a Controlled Affiliate, or (iii) the Corporation or a
Controlled Affiliate (by action of the Board, any committee thereof or the
Corporation’s Chief Executive Officer (“CEO”) (other than as the CEO him or
herself)) caused or authorized Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.


(g) “Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim; provided, however, that Indemnifiable
Losses shall not include Losses incurred by Indemnitee in respect of any
Indemnifiable Claim (or any matter or issue therein) as to which Indemnitee
shall have been adjudged liable to the Corporation, unless and only to the
extent that a court of competent jurisdiction in which such Indemnifiable Claim
was brought shall have determined upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as the court shall deem proper.
 
(h) “Independent Counsel” means a nationally recognized law firm, or a member of
a nationally recognized law firm, that is experienced in matters of Nevada
corporate law and neither presently is, nor in the past five years has been,
retained to represent:  (i) the Corporation (or any subsidiary) or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party to the Indemnifiable
Claim giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.


 
 

--------------------------------------------------------------------------------

 

(i) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
or payable in settlement, including, without limitation, all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing.
 
(j) “Person” means any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
 
(k) “Standard of Conduct” means the standard for conduct by Indemnitee that is a
condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from an
Indemnifiable Claim.  The Standard of Conduct is (i) good faith and a reasonable
belief by Indemnitee that his action was in or not opposed to the best interests
of the Corporation and, with respect to any criminal action or proceeding, that
Indemnitee had no reasonable cause to believe that his conduct was unlawful.
 
2. Indemnification Obligation.  Subject only to Section 7 and to the proviso in
this Section, the Corporation shall indemnify, defend and hold harmless
Indemnitee, to the fullest extent permitted or required by the laws of the State
of Nevada in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
against any and all Indemnifiable Claims and Indemnifiable Losses;  provided,
however,  that, except as provided in Section 5, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with (i)
any Claim initiated by Indemnitee against the Corporation or any director or
officer of the Corporation unless the Corporation has joined in or consented to
the initiation of such Claim, or (ii) the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended.  The Corporation acknowledges that the foregoing obligation may be
broader than that now provided by applicable law and the Corporation’s
Constituent Documents and intends that it be interpreted consistently with this
Section and the recitals to this Agreement.
 
3. Advancement of Expenses.  Indemnitee shall have the right to advancement by
the Corporation prior to the final disposition of any Indemnifiable Claim of any
and all actual and reasonable Expenses relating to, arising out of or resulting
from any Indemnifiable Claim paid or incurred by Indemnitee.  Without limiting
the generality or effect of any other provision hereof, Indemnitee’s right to
such advancement is not subject to the satisfaction of any Standard of
Conduct.  Without limiting the generality or effect of the foregoing, within
five business days after any request by Indemnitee that is accompanied by
supporting documentation for specific reasonable Expenses to be reimbursed or
advanced, the Corporation shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses;  provided  that Indemnitee shall repay, without
interest, any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim.  In connection
with any such payment, advancement or reimbursement, at the request of the
Corporation, Indemnitee shall execute and deliver to the Corporation an
undertaking, which need not be secured and shall be accepted without reference
to Indemnitee’s ability to repay the Expenses, by or on behalf of the
Indemnitee, to repay any amounts paid, advanced or reimbursed by the Corporation
in respect of Expenses relating to, arising out of or resulting from any
Indemnifiable Claim in respect of which it shall have been determined, following
the final disposition of such Indemnifiable Claim and in accordance with Section
7, that Indemnitee is not entitled to indemnification hereunder.


 
 

--------------------------------------------------------------------------------

 

4. Indemnification for Additional Expenses.  Without limiting the generality or
effect of the foregoing, the Corporation shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all actual and reasonable Expenses paid or incurred by
Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Corporation under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the
Corporation;  provided, however,  if it is ultimately determined that the
Indemnitee is not entitled to such indemnification, reimbursement, advance or
insurance recovery, as the case may be, then the Indemnitee shall be obligated
to repay any such Expenses to the Corporation;  provided further,  that,
regardless in each case of whether Indemnitee ultimately is determined to be
entitled to such indemnification, reimbursement, advance or insurance recovery,
as the case may be, Indemnitee shall return, without interest, any such advance
of Expenses (or portion thereof) which remains unspent at the final disposition
of the Claim to which the advance related.


5. Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.


6. Procedure for Notification.  To obtain indemnification under this Agreement
in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
submit to the Corporation a written request therefore, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss.  If, at the time of the receipt of
such request, the Corporation has directors’ and officers’ liability insurance
in effect under which coverage for such Indemnifiable Claim or Indemnifiable
Loss is potentially available, the Corporation shall give prompt written notice
of such Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies.  The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all Indemnifiable Claims and
Indemnifiable Losses in accordance with the terms of such policies.  The
Corporation shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, substantially concurrently with the delivery thereof by the
Corporation.  The failure by Indemnitee to timely notify the Corporation of any
Indemnifiable Claim or Indemnifiable Loss shall not relieve the Corporation from
any liability hereunder unless, and only to the extent that, the Corporation did
not otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and to the
extent that such failure results in forfeiture by the Corporation of substantial
defenses, rights or insurance coverage.


7. Determination of Right to Indemnification.
 
(a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including, without limitation, dismissal
without prejudice, Indemnitee shall be indemnified against all Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 7(b)) shall be required.
 

 
 

--------------------------------------------------------------------------------

 

(b) To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied the applicable Standard of Conduct (a
“Standard of Conduct Determination” ) shall be made as follows:  (i) if a Change
in Control shall not have occurred, or if a Change in Control shall have
occurred but Indemnitee shall have requested that the Standard of Conduct
Determination be made pursuant to this clause (i), (A) by a majority vote of a
quorum of the Board consisting entirely of Disinterested Directors, or (B) if
there is no quorum consisting of Disinterested Directors, or if a quorum
consisting of Disinterested Directors so directs, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control shall have occurred and Indemnitee
shall not have requested that the Standard of Conduct Determination be made
pursuant to clause (i) above, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee.
 
(c) If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Nevada law is
a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 7(b) to have satisfied the applicable
Standard of Conduct, then the Corporation shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted, and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.  Nothing
herein is intended to, or shall, dispense with any requirement that Indemnitee
meet an applicable Standard of Conduct in order to be indemnified if and to the
extent required by applicable law.


(d) If a Standard of Conduct Determination is required to be, but has not been,
made by Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel
shall be selected by the Board or a committee of the Board, and the Corporation
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected.  If a Standard of Conduct Determination is
required to be, or to have been, made by Independent Counsel pursuant to Section
7(b)(ii), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Corporation advising it of the
identity of the Independent Counsel so selected.  In either case, Indemnitee or
the Corporation, as applicable, may, within five business days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however,  that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the Person so
selected shall act as Independent Counsel.  If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and
notice.  If applicable, the

 
 

--------------------------------------------------------------------------------

 

provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections.  If no Independent Counsel that is permitted
under the foregoing provisions of this Section 7(d) to make the Standard of
Conduct Determination shall have been selected within 30 calendar days after the
Corporation gives its initial notice pursuant to the first sentence of this
Section 7(d) or Indemnitee gives its initial notice pursuant to the second
sentence of this Section 7(d), as the case may be, either the Corporation or
Indemnitee may petition the district court of the State of Nevada for resolution
of any objection which shall have been made by the Corporation or Indemnitee to
the other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person or firm selected by the Court or by such other
person as the Court shall designate, and the person or firm with respect to whom
all objections are so resolved or the person or firm so appointed will act as
Independent Counsel.  In all events, the Corporation shall pay all of the actual
and reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s determination pursuant to Section
7(b).


8. Cooperation.  Indemnitee shall cooperate with reasonable requests of the
Corporation in connection with any Indemnifiable Claim and any individual or
firm making such Standard of Conduct Determination, including providing to such
Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to defend the Indemnifiable Claim or make any Standard of
Conduct Determination without incurring any unreimbursed cost in connection
therewith.  The Corporation shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request accompanied by supporting
documentation for specific costs and expenses to be reimbursed or advanced, any
and all costs and expenses (including attorneys’ and experts’ fees and expenses)
actually and reasonably incurred by Indemnitee in so cooperating with the Person
defending the Indemnifiable Claim or making such Standard of Conduct
Determination.
 
9. Presumption of Entitlement.  Notwithstanding any other provision hereof, in
making any Standard of Conduct Determination, the Person making such
determination shall presume that Indemnitee has satisfied the applicable
Standard of Conduct.
 
10. No Other Presumption.  For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
Standard of Conduct or that indemnification hereunder is otherwise not
permitted.


11. Non-Exclusivity.  The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Corporation’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will
without further action be deemed to have such greater right hereunder, and (b)
to the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, Indemnitee will be deemed to have such greater
right hereunder.  The Corporation may not, without the consent of Indemnitee,
adopt any amendment to any of the Constituent Documents the effect of which
would be to deny, diminish or encumber Indemnitee’s right to indemnification
under this Agreement.


12. Liability Insurance and Funding.  For the duration of Indemnitee’s service
as a director and/or officer of the Corporation and for a reasonable period of
time thereafter, which such period shall be determined by the Corporation in its
sole discretion, the Corporation shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Corporation, and, if applicable, that is substantially comparable in
scope and amount to that provided by the Corporation’s current policies of
directors’ and officers’ liability insurance.  Upon reasonable request, the
Corporation shall provide Indemnitee or his or her counsel with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials.  In all policies of
directors’ and officers’ liability insurance obtained by the Corporation,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Corporation’s directors and officers most favorably insured by
such policy.  Notwithstanding the foregoing, (i) the Corporation may, but shall
not be required to, create a trust fund, grant a security interest or use other
means, including, without limitation, a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement and (ii) in renewing or seeking to
renew any insurance hereunder, the Corporation will not be required to expend
more than 2.0 times the premium amount of the immediately preceding policy
period (equitably adjusted if necessary to reflect differences in policy
periods).
 
13. Subrogation.  In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(f).  Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including attorneys’ fees and charges, related thereto to
be reimbursed by or, at the option of Indemnitee, advanced by the Corporation).


14. No Duplication of Payments.  The Corporation shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise already actually received payment
(net of Expenses incurred in connection therewith) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
 
15. Defense of Claims.  Subject to the provisions of applicable policies of
directors’ and officers’ liability insurance, if any, the Corporation shall be
entitled to participate in the defense of any Indemnifiable Claim or to assume
or lead the defense thereof with counsel reasonably satisfactory to the
Indemnitee;  provided  that if Indemnitee determines, after consultation with
counsel selected by Indemnitee, that (a) the use of counsel chosen by the
Corporation to represent Indemnitee would present such counsel with an actual or
potential conflict, (b) the named parties in any such Indemnifiable Claim
(including any impleaded parties) include both the Corporation and Indemnitee
and Indemnitee shall conclude that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Corporation, (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, or (d) Indemnitee has interests in the claim or underlying subject
matter that are different from or in addition to those of other Persons against
whom the Claim has been made or might reasonably be expected to be made, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular
Indemnifiable Claim for all indemnitees in Indemnitee’s
 
 
 

--------------------------------------------------------------------------------

 

circumstances) at the Corporation’s expense.  The Corporation shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any threatened or pending Indemnifiable Claim effected without the Corporation’s
prior written consent.  The Corporation shall not, without the prior written
consent of the Indemnitee, effect any settlement of any threatened or pending
Indemnifiable Claim which the Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on any claims that
are the subject matter of such Indemnifiable Claim.  Neither the Corporation nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.
 
16. Mutual Acknowledgment.  Both the Corporation and the Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Corporation from indemnifying its directors and officers under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Corporation may be required in the future to undertake to the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation’s right under
public policy to indemnify Indemnitee and, in that event, the Indemnitee’s
rights and the Corporation’s obligations hereunder shall be subject to that
determination.


17. Successors and Binding Agreement.
 
(a) This Agreement shall be binding upon and inure to the benefit of the
Corporation and any successor to the Corporation, including, without limitation,
any Person acquiring directly or indirectly all or substantially all of the
business or assets of the Corporation whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Corporation” for purposes of this Agreement), but shall not
otherwise be assignable or delegatable by the Corporation.
 
(b) This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
 
(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
17(a) and 17(b).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 17(c), the Corporation shall have no liability to pay any amount so
attempted to be assigned or transferred.
 

 
 

--------------------------------------------------------------------------------

 

18. Notices.  For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder must be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or one business day after
having been sent for next-day delivery by a nationally recognized overnight
courier service, addressed to the Corporation (to the attention of the Secretary
of the Corporation) and to Indemnitee at the applicable address shown on the
signature page hereto, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address will be effective only upon receipt.


19. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Nevada, without giving effect to the principles
of conflict of laws of such State.  The Corporation and Indemnitee each hereby
irrevocably consent to the jurisdiction of the district court of the State of
Nevada for all purposes in connection with any action or proceeding which arises
out of or relates to this Agreement, waive all procedural objections to suit in
that jurisdiction, including, without limitation, objections as to venue or
inconvenience, agree that service in any such action may be made by notice given
in accordance with Section 18.
 
20. Validity.  If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal.  In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.


21. Miscellaneous.  No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Corporation.  No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party that are not set forth expressly in this
Agreement.


 
 

--------------------------------------------------------------------------------

 

22. Certain Interpretive Matters.  Unless the context of this Agreement
otherwise requires, (1) “it” or “its” or words of any gender include each other
gender, (2) words using the singular or plural number also include the plural or
singular number, respectively, (3) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (4) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (5) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (6) the word “or” is disjunctive
but not exclusive.  Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day.  As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.
 
23. Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter of this
Agreement.  Any prior agreements or understandings between the parties hereto
with respect to indemnification are hereby terminated and of no further force or
effect.  This Agreement is not the exclusive means of securing indemnification
rights of Indemnitee and is in addition to any rights Indemnitee may have under
any Constituent Documents.
 
24. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, Indemnitee has executed and the Corporation has caused its
duly authorized representative to execute this Agreement as of the date first
above written.
 
CORPORATION:


ENDEAVOR IP, INC.




/s/ Ravinder Dhat 
Ravinder Dhat, Chief Executive Officer


INDEMNITEE:




/s/ Franciscus Diaba 
FRANCISCUS DIABA


Address:           200 Rector Place, Apt. 27B,
New York, New York 10280
